ORDER

PER CURIAM.
Defendant, Michael A. Thompson, appeals from his judgment of convictions, after a jury trial, for three counts of delivery of a controlled substance. He was sentenced, as a class X offender, to a concurrent 15 year term of imprisonment for each conviction. Defendant also appeals from the denial of his Rule 29.15 motion after an evidentiary hearing.
As to the defendant’s direct appeal, no jurisprudential purpose would be served by a *2written opinion. The judgment of convictions is affirmed. Rule 30.25(b).
The judgment of the trial court denying defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).